DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues pointing out the differences and incompatibilities among the cited references does not lead to a conclusion of obviousness and that collective deficiencies among these references fail to produce a teaching or suggestion of each and every element recited in independent claim 16, Examiner respectfully disagrees. 
The primary reference Greim teaches the main structural limitation of the claim such as a cartridge comprising a first compartment 8, the first compartment having a first air inlet and a first air outlet, a second compartment 6, the second compartment having a second air inlet and a second air outlet, and a mouthpiece comprising a third air inlet in fluid communication with the chamber and a third air outlet in fluid communication with the chamber. Greim is only silent to flow area through the third air inlet being variable, however Liu cures that deficiency. As recited in the office action, Liu, in the same field of endeavor of aerosol-generating system, discloses an electronic cigarette comprising an atomizer device wherein a first adjusting ring . 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Greim WO 2014/140320; equivalent US 2016/0022930 used for citation), and further in view of  Liu (US 2018/0035718).
Regarding claim 16, 19, 20 and 26, Greim teaches an aerosol-generating system 2, comprising: a cartridge comprising: 
a first compartment 8 containing a nicotine source (a second compartment 8 comprising a nicotine source [0202]), the first compartment having a first air inlet and a first air outlet (a housing comprising: an air inlet; a first compartment in communication with the air inlet [0039]); 
a second compartment 6 containing an acid source (first compartment 6 comprising a volatile delivery enhancing compound source, [0170] the volatile delivery enhancing compound comprises an acid [0071]), the second compartment having a an air outlet, wherein the air inlet and the air outlet are in communication with each other and configured so that air may pass into the housing through the air inlet, through the housing and out of the housing through the air outlet [0039]));
a mouthpiece configured to engage with the cartridge to define a chamber in fluid communication with the first air outlet and the second air outlet (The aerosol-generating article may further comprise a mouthpiece in communication with: the second compartment or the third compartment, where present; and the air outlet. [0044]), the mouthpiece comprising a third air inlet in fluid communication with the chamber and a third air outlet in fluid communication with the chamber (mouthpiece in communication with: the first compartment and the second compartment, or the third compartment, where present; and the air outlet [0052]). Greim is silent to the mouthpiece configured so that the flow area through the third air inlet is variable. However Liu
Regarding claim 17, Greim discloses the mouthpiece further comprises a first mouthpiece part (the mouthpiece may comprise a filter [0055]) and a second mouthpiece part (the mouthpiece may comprise a hollow tube [0055]) moveable with respect to the first mouthpiece part, and wherein relative movement between the first mouthpiece part and the second mouthpiece part varies the flow area through the third air inlet (see motivational rationale for rejection of claim 1).
Regarding claim 18, Greim discloses wherein the third air inlet comprises one or more apertures, and wherein the second mouthpiece part is moveable with respect to the first mouthpiece part between a first position in which the one or more apertures are unobstructed and a second position in which at least a portion of the one or more apertures is obstructed (air inlet' is used to describe one or more apertures through which air may be drawn into the aerosol-generating article [0040]).
Regarding claim 21-23, Greim discloses the third air inlet comprises one or more apertures, wherein a total number of apertures is between 2 and wherein each aperture of the one or more apertures is elongate or substantially circular (a plurality of third apertures are provided in the upstream end of the compartment 8 Fig. 3).
Regarding claim 25 and 27, Greim discloses an aerosol-generating device comprising: a housing defining a cavity configured to receive at least a portion of the cartridge (a cavity configured to receive the first compartment and the second compartment of the aerosol-generating article 0010]); and a heater configured to heat one or both of the first compartment and the second compartment of the cartridge (an external heater positioned about a perimeter of the cavity. The aerosol-generating device is configured to heat the first compartment and the second compartment of the aerosol-generating article. [0010])
Regarding claim 28, Greim discloses the heater is arranged to circumscribe at least a portion of the cartridge when the cartridge is received within the cavity (The one or more external heating elements may extend fully or partially around the circumference of the cavity. [0130]).
Regarding claim 29, Greim discloses the heater is a resistive heater (each heating element comprises an electrically resistive material [0135]).
Regarding claim 30, Greim discloses the heater is an inductive heater (heating element may comprise an infra-red heating element, a photonic source, or an inductive heating element [0132]), and wherein the cartridge comprises at least one susceptor (heat reservoir comprising a material capable of absorbing and storing heat [0133]).
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Greim WO 2014/140320; equivalent US 2016/0022930 used for citation), and Liu (US 2018/0035718) as applied to claim 16 above, and further in view of Horstmann (US 2007/0062548).
Regarding claim 24, Greim discloses volatile delivery enhancing compound comprises an acid selected from the group consisting of 3-methyl-2-oxopentanoic acid, pyruvic acid, 2-oxopentanoic acid, 4-methyl-2-oxopentanoic acid, 3-methyl-2-oxobutanoic acid, 2-oxooctanoic acid and combinations thereof [0072] but does not explicitly disclose the acid source comprises lactic acid. However Horstmann disclose an aerosol-generating system comprising a first compartment (chamber 33) having a first air inlet (aperture 37) and a second compartment (chamber 34) having a second air inlet (aperture 36). A nicotine-containing preparation is . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747            

/ERIC YAARY/Examiner, Art Unit 1747